Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 1 of 7 PageID #: 1307



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION


JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                     Civil Action No. 2:20-cv-00004-JRG

AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants

   and

HTC CORP., and HTC AMERICA, INC.,

   Intervenors.


      PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANTS’ AND
   INTERVENORS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF IN
                SUPPORT OF THEIR MOTION TO DISMISS
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 2 of 7 PageID #: 1308



       Defendants and Intervenors attempt to manufacture confusion where none exists in order

to evade the parties’ stipulation and the Local Rules and submit additional briefing on a matter

already fully briefed and closed.      The record plainly establishes that Salazar’s consistent,

unequivocal position is that Defendants are not in privity with HTC Corp.: this was the position

taken by Salazar in his briefing on the pending motion to dismiss (Dkt. # 40, 63),1 in the JCCP

Statement filed with the Court (Dkt. #91), in Salazar’s briefing on the instant Motion, and in

counsel for Salazar’s sworn declaration (Dkt. #98-1).        Salazar’s draft statement does not

contradict this position, and, even if it did, it is not an admission under the law. Further, even

assuming arguendo that Defendants and HTC Corp. were found to be in privity, this would not

save Defendants’ claim preclusion argument or its motion to dismiss, as Defendants have not

satisfied the “same claim or cause of action” requirement. Accordingly, no basis exists for

supplemental briefing on this issue.

       I.      Salazar’s draft statement is not an admission of any type.

       Having effectively conceded that Salazar’s counsel’s draft statement is not a judicial

admission, Defendants and Intervenors now take the position that the statement is an evidentiary

admission.2 This argument is similarly without merit. First, a draft statement that was never

filed with the Court, signed by counsel, or approved by the client does not qualify as a party

admission of any form. This is particularly true where there exists a subsequent statement that

was filed with the Court, signed by counsel, approved by the client, and which unambiguously

1
  As Defendants and Intervenors note in their Reply brief, “The record before the Court is that
Salazar had steadfastly argued against privity in opposing the motion to dismiss.” Dkt. #101 at
3.
2
  In contrast to a judicial admission, an evidentiary admission “is merely a statement of assertion
or concession made for some independent purpose, and it may be controverted or explained by
the party who made it.” Mays v. Dir., Office of Workers’ Comp. Programs, 938 F.3d 637, 647
(5th Cir. 2019) (citation and internal quotation marks omitted).

                                                1
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 3 of 7 PageID #: 1309



states the party’s position. Courts have held that statements with significantly greater legal effect

than a draft statement—such as “statements made in a document, even in a ‘pleading’”—were

not properly regarded as evidentiary admissions, nor are statements that are “merely operating

assumptions,” as was the case here. See Dartez v. Owens-Illinois, Inc., 910 F.2d 1291, 1294 (5th

Cir. 1990) (explaining that a party may, e.g., make statements in a motion “that are not

concessions for all purposes, but merely operating assumptions which must be taken as true in

order to resolve [the] collateral issue,” and “[s]uch statements should not later be regarded as an

admission by the party”).       Further, as noted in Salazar’s Opposition, Defendants’ and

Intervenors’ position that a statement made by one party while negotiating a joint document may

later be used as an admission by an opposing party raises serious policy concerns and would chill

collaboration and open communication between adverse parties. Dkt. #98 at n.6.

        Second, as Salazar previously explained, the language of the draft statement is not, in

fact, an admission that Defendants and HTC Corp. are in privity. Id. at 5. Rather, as Salazar

clarified in the JCCP Statement filed with the Court, his statement was premised on the

statements and positions taken by Defendants in this case. See City Nat’l Bank v. United States,

907 F.2d 536, 544 (5th Cir. 1990). Salazar’s consistent position is that because Defendants’

motion to dismiss briefing unequivocally took the position that the parties were in privity, the

Court may treat this as an admission—even though Salazar himself maintains that the parties are

not in privity. Accordingly, Salazar’s draft statement cannot be considered an admission of any

type.

        II.    Even if the draft statement were an evidentiary admission, it would have no
               probative value.

        Even assuming arguendo that the draft statement was an evidentiary admission, it would

have no probative value. “[I]t [is] clear that what counts as the Rule 403 ‘probative value’ of an



                                                 2
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 4 of 7 PageID #: 1310



item of evidence . . . may be calculated by comparing evidentiary alternatives.” Old Chief v.

United States, 519 U.S. 172, 184 (1997). Further, “Rule 403’s ‘probative value’ signifies the

‘marginal probative value’ of the evidence relative to the other evidence in the case,” and “[t]he

probative worth of any particular bit of evidence is obviously affected by the scarcity or

abundance of other evidence on the same point.” Id. at 185 (citations omitted).

       Here, a statement by counsel made in a preliminary draft that was subsequently

clarified—even if it were an evidentiary admission—would have no probative value relative to

(1) Salazar’s subsequent footnote in the JCCP Statement explaining that, in the draft statement,

he had assumed that the parties were in privity “based on the position that Defendants and

Intervenors have taken in this case” (Dkt. #91); (2) Salazar’s motion to dismiss briefing

“steadfastly” arguing that Defendants and HTC Corp. are not in privity (Dkt. # 40, 63); (3)

Salazar’s briefing on the instant Motion; and (4) counsel for Salazar’s sworn declaration stating

that the draft statement was merely “citing the position taken by Defendants in their motion to

dismiss and reply briefs” (Dkt. #98-1). Moreover, as discussed in Salazar’s Opposition, the

statements made by Salazar in his motion to dismiss briefing, the JCCP Statement, and the

instant briefing may be considered judicial admissions, as could the declaration of Salazar’s

counsel. See City Nat’l Bank, 907 F.2d at 544 (holding that statements in briefs may be treated

as judicial admissions); Mondis Tech. Ltd. v. Chimei InnoLux Corp., 822 F. Supp. 2d 639, 643-

44 (E.D. Tex. 2011) (holding that party’s admission in its response brief was a judicial

admission).

       Thus, even if a factfinder were to strain and adopt Defendants’ and Intervenors’ argument

that the draft statement was an evidentiary admission, both the abundance and strength of this

additional evidence would remove any of the draft statement’s probative value.




                                                3
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 5 of 7 PageID #: 1311



       III.    Defendants and Intervenors fail to establish that their motion would not be
               futile.

       Finally, Defendants and Intervenors incorrectly assert that “there is no legitimate dispute

that this case involves the same claim or cause of action” and that the question of privity is the

“only potentially genuine dispute between the parties.” Dkt. #101 at 3-4. Defendants and

Intervenors rely on the erroneous premise that any case where a patentee subsequently asserts

“the same patent against the same functionality in the same accused [devices]” satisfies claim

preclusion’s “same claim or cause of action” requirement.         This view relies on an overly

simplified reading of the case law and the governing transactional test. See Hous. Prof’l Towing

Ass’n v. City of Hous., 812 F.3d 443, 447 (5th Cir. 2016). While it is certainly true that a

subsequent case involving the same patent and the same accused devices could satisfy the

transactional test and be barred by claim preclusion, it is not true that these facts are always

sufficient for claim preclusion. See, e.g., Xiaohua Huang v. Huawei Techs. Co., 2019 WL

1246260, at *4 (E.D. Tex. Feb. 12, 2019), report and recommendation adopted, 2019 WL

1239433 (E.D. Tex. Mar. 18, 2019) (explaining that “device equivalence is a necessary but not

sufficient condition for claim preclusion”).3

       As Salazar argued in his motion to dismiss briefing, this case does not share the same

nucleus of operative facts as the HTC Corp. litigation because, inter alia, (1) this case does not

involve the facts of HTC Corp.’s overseas activities, whether HTC Corp. committed any acts of

infringement in the United States, or HTC Corp.’s transactions with its subsidiary, HTC

America; (2) here, unlike the first case, it is undisputed that the defendant U.S. carriers made
3
  See also Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 396 (5th Cir. 2004) (“What factual
grouping constitutes a ‘transaction’ . . . [is] to be determined pragmatically, giving weight to
such considerations as whether the facts are related in time, space, origin, or motivation, whether
they form a convenient trial unit, and whether their treatment as a unit conforms to the parties’
expectations or business understanding or usage.”).


                                                4
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 6 of 7 PageID #: 1312



sales of the accused devices in the United States; and (3) HTC Corp.’s defense to infringement in

the first case—that the sales of the accused products took place in Taiwan—cannot be invoked

by Defendants here because there is no dispute that their accused activities occurred in the

United States. Dkt. #40 at 4-9.4 Thus, even if the Court were to determine that Defendants are

in privity with HTC Corp., Defendants’ motion to dismiss would fail because the two cases do

not involve the same claim or cause of action.

       IV.     Conclusion

       For these reasons, Salazar respectfully requests that Defendants’ and Intervenors’ motion

for leave be denied in full.




4
  None of these factors was present in In re PersonalWeb Techs. LLC, No. 2019-1918, 2020 WL
3261168 (Fed. Cir. June 17, 2020), the case cited by Defendants and Intervenors. Dkt. #101 at
n.1. In PersonalWeb Techs., the Federal Circuit, applying the transactional test, rejected the
plaintiff’s argument that the later case had a different cause of action merely because it involved
a different feature of the system-at-issue. 2020 WL 3261168, at *6-7. That reasoning does not
apply to the facts of this case or to any of the arguments made by Salazar as to why the HTC
Corp. litigation involved a different cause of action.

                                                 5
Case 2:20-cv-00004-JRG Document 104 Filed 07/02/20 Page 7 of 7 PageID #: 1313



Dated: July 2, 2020                                 Respectfully submitted,

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    PATTON, TIDWELL &
                                                    CULBERTSON, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233

                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 2nd day of July, 2020.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson


                                               6
